

Exhibit 10.3
PLEXUS CORP.
STOCK APPRECIATION RIGHTS AGREEMENT
TO:
«FIRST_NAME» «LAST_NAME»

DATE:
«DATE»

In order to provide additional incentive through stock ownership for certain
officers and key employees of Plexus Corp. (the "Corporation") and its
subsidiaries, you (the "Grantee") are hereby granted a Stock Appreciation Right
("SAR") effective as of __________________ (the "Grant Date"), with respect to
_________________ shares of the Corporation’s Common Stock at a grant price per
share of $_____________ (the "Grant Price").
This SAR is subject to the terms and conditions set forth in this Agreement and
in the Plexus Corp. 2016 Omnibus Incentive Plan (the "Plan"), the terms of which
are incorporated herein by reference. Any capitalized term used but not defined
herein has the meaning set forth in the Plan. This SAR shall become exercisable
as follows:
Years After
Grant Date
Percentage of Grant
Which May Be Exercised
Less than 1
0%
1 but less than 2
Fifty percent (50%)
2 or more
One hundred percent (100%)

This SAR will lapse after seven (7) years from the Grant Date and thus may not
be exercised thereafter. No part of this SAR is transferable or assignable, in
whole or in part, unless otherwise provided for in the Plan.
You may exercise this SAR provided that it meets all vesting requirements by
logging on to www.etrade.com/stockplans or by calling E*Trade at 800.838.0908 in
the U.S. or 1.650.599.0125 outside the U.S. The website provides you with
detailed instructions on how to exercise SARs as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
"insider," you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as "blackout periods." If you are
considered an "insider," you have been notified of the restrictions via email.
Upon exercise, you will receive the number of shares of Common Stock (rounded
down to the nearest whole share) equal to (a) the excess, if any, of the Fair
Market Value per share on the exercise date over the Grant Price per share of
the SAR, multiplied by (b) the number of SARs being exercised pursuant to such
notice, divided by (c) the Fair Market Value per share on the exercise date.
This SAR shall terminate on the date you cease to be employed by the Corporation
or its subsidiaries, except that (i) during the 90-day period following the date
of such termination of employment and if such termination is not for cause, you
shall be entitled to exercise the SAR granted hereunder to the extent such SAR
was exercisable on the date of the termination of your employment, (ii) during
the one-year period following the date of termination of employment due to
permanent disability or death, you or your representative shall be entitled to
exercise the SAR granted hereunder to the extent such SAR was exercisable on the
date of the termination of your employment due to permanent disability or death
(to the extent not previously exercised) and (iii) during the three-year period
following the date of your retirement in accordance with normal Corporation
retirement practices, as determined by the Committee in its sole discretion, you
shall be entitled to exercise the SAR granted hereunder to the extent such SAR
was exercisable on the date of your retirement (to the extent not previously
exercised). Such 90-day, one-year or three-year period shall not, however,
extend the term of any SAR beyond the date such SAR would otherwise have lapsed.
If you continue to provide services to the Corporation following your
termination of employment, the Committee, in its sole and complete discretion,
may treat such period of service as employment with the Corporation for purposes
of this SAR Agreement.





--------------------------------------------------------------------------------




Prior to the exercise of an SAR, you should consult your tax advisor regarding
the tax consequences thereof. No shares shall be issued upon exercise of an SAR
until your withholding obligations, if any, have been satisfied (as applicable).
The Committee may provide that if the withholding of any federal, state or local
tax is required in connection with the exercise of an SAR, you may elect,
subject to such rules and in such manner as the Committee may prescribe, to have
the Corporation hold back from the shares to be issued upon the exercise of the
SAR, shares of Common Stock, the Fair Market Value of which is to be applied to
your withholding obligations.
Under applicable securities laws, you may not be able to sell any shares for a
period of time after your purchase, and you must comply with the Corporation’s
Insider Trading Policy. The Corporation’s counsel should be consulted on your
ability to sell your shares under the 1934 Act.
The Plan provides that no SAR may be exercised unless the Plan is in full
compliance with all laws and regulations applicable thereto.
No amendment, modification or waiver of this SAR Agreement, in whole or in part,
shall be binding unless consented to in writing by the Corporation, and no
amendment may cause any Grantee to be unfavorably affected with respect to any
SAR already granted hereunder.
Neither the establishment of, nor the awarding of SARs under this Plan shall be
construed to create a contract of employment between any Grantee and the
Corporation or its subsidiaries; nor does it give any Grantee the right to
continue in the employment of the Corporation or its subsidiaries or limit in
any way the right of the Corporation or its subsidiaries to discharge any
Grantee at any time and without notice, with or without cause, or to any
benefits not specifically provided by this Plan, or in any manner modify the
Corporation’s right to establish, modify, amend or terminate any profit sharing,
retirement or other benefit plans.
To accept this grant, SAR Agreement and other linked materials please logon with
your user name and password to www.etrade.com/stockplans and select the Stock
Options page. This grant will be listed at the bottom of all prior grants and
will be labeled in the status column as "Requires Acceptance." Clicking on this
link will take you to the Grant Acceptance page, which will allow you to view
and print (recommended) all applicable documents related to this grant. To
accept the grant and all applicable documents you will type in your password and
click accept. By accepting this grant online you acknowledge and accept this
grant and the terms and conditions. You also acknowledge receipt of this SAR
Agreement, a copy of the Plan, and a copy of the Insider Trading Policy. If this
grant is not accepted online within 30 days from the grant date of this SAR
Agreement, this SAR will be deemed refused and may be withdrawn.
PLEXUS CORP.


By: /s/_____________________
    



